DETAILED ACTION
1. Applicant's response, filed 5 October 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
It is noted that the Examiner of record and the art unit have changed since the previous Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
3. Claims 1-15, 24-25, 27, and 34 are cancelled.
Claims 16-23, 26, 28-33, and 35-39 are currently pending.
Claims 21-22, 31-32 and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2020.
Claims 16-20, 23, 26, 28-30, 33, and 35-37 are under examination herein.
Claims 16-20, 23, 26, 28-30, 33, and 35-37 are rejected.
Claim 16 is objected to.

Priority
 4. The instant application claims the benefit of priority as a continuation of U.S. Application No. 14/759,149 filed 2 July 2015, which claims the benefit of priority as a 371 filing of international application PCT/US2014/010176 filed 3 January 2014, which claims the benefit of priority to U.S. Provisional Application Nos. 61/839,837 filed 26 June 2013 and 61/748,971 filed 4 January 2013. The claims to the benefit of priority are acknowledged. As such, the effective filing date of claims 16-20, 23, 26, 28-30, 33, and 35-37 is 4 January 2013.

Drawings
5. The drawings filed 21 March 2018 are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
They do not include the following reference sign(s) mentioned in the description: 130 on pg. 22, line 11.  
They include the following reference character(s) not mentioned in the description: 140 in Fig. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6. Claim 16 is objected to because of the following informalities: “turn over” in line 17 should be “turnover”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
7. The rejection of claims 16-20, 23, 26, 28-30, 33, and 35-37 are rejected under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s arguments on pg. 16, para. 2 of Applicant’s Remarks. 

35 USC § 112(b)
8. The rejection of claims 16-20, 23, 26, 28-30, 33, and 35-37 are rejected under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s arguments on pg. 16, para. 2 of Applicant’s Remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 16-20, 23, 28-30, 33, and 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 16, 26 and 33 recite parse/parsing the mass spectra data and the biomolecule identification data, assign/assigning mass spectral data to biomolecular identification data to identify peaks in the mass spectral data, integrate/integrating peaks in the mass spectral data to determine fractional abundance of one or more isotopomers of 2H labeled biomolecules in the samples, and fit/fitting the fractional abundance of the one or more isotopomers of 2H labeled biomolecules in the samples to an equation describing labeled biomolecule turnover to determine the molecular turnover rates of biomolecules in the subject. 
Claims 18, 28 and 35 recite filter/filtering the mass spectral data to determine quantifiability of the mass spectral data.
Claims 19, 29 and 36 recite determining the biomolecule turnover rates of the one or more labeled biomolecules based on the fractional abundance of the one or more isotopomers comprises applying a unified kinetic model that predicts biomolecule labeling behavior under both constant and time-variable precursor stable isotope enrichment.
Claims 20, 30 and 37 recite the kinetic model comprises a first-order kinetic model of the precursor enrichment in the biological sample to predict the precursor enrichment level in a time-variable enrichment. 
Claim 23 further limits the type of biomolecule that the data represents. 
The recitations of parsing data, assigning biomolecular data to peaks in mass spectral data, and filtering data equate to methods of analyzing data, dividing up data or making decisions of which data matches which data that can be practically performed in the human mind or with pen and paper as claimed. Therefore, these limitations fall under the “Mental processes” grouping of abstract ideas. The limitations for integrating peaks in mass spectral data and fitting the fractional abundance to an equation are steps that require performing mathematical calculations to execute these steps, which falls under the “Mathematical concepts” grouping of abstract ideas. While claims 16-20, 23, 28-30, 33, and 35-37 recite performing these steps with a computing device, processor, or as computer-stored computer-implemented instructions, there are no additional limitations that indicate that these computer devices or components require anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 16-20, 23, 28-30, 33, and 35-37 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 16 recites receiving, by one or more computing devices, mass spectra data from samples collected from a subject at one or more time points, wherein the one or more biomolecules in the subject have been labeled with 2H; receiving, by the one or more computing devices, biomolecule identification data; receiving, by the one or more computing devices, enrichment rate and level data.
Claim 17 recites providing, by the one or more computing devices, output of the molecular turnover rates of biomolecules in the subject.
Claims 16 and 18 recite performing the judicial exception steps by the one or more computing devices.
Claims 26 and 28 recites a storage device; and a processor communicatively coupled to the storage device and configured to execute application code instructions that are stored in the storage device to cause the system to: receive mass spectra data from samples collected from a subject at one or more time points, wherein biomolecules in the subject have been labeled with 2H; receive biomolecule identification data; receive enrichment rate and level data; and performing the judicial exception steps by the processor.
Claims 33 and 35 recites a non-transitory computer-readable storage device having computer-readable program instructions embodied thereon that when executed by a computer cause the computer to perform a method for determining the turnover rates of biomolecules in a subject, the computer-executable program instructions comprising: computer-executable program instructions to receive mass spectra data from samples collected from a subject at one or more time points, wherein biomolecules in the subject have been labeled with 2H; computer-executable program instructions to receive biomolecule identification data; and judicial exception steps being computer-executable program instructions.
There are no limitations that indicate that the claimed computing device, processor, storage device, or computer-stored computer-implemented instructions require anything other than generic computing components. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.  The steps for receiving or outputting data equate to necessary data gathering and outputting activity that either provide information for analysis to the recited judicial exception or output the result of the judicial exception (see MPEP 2106.05(g)). The courts have found that necessary data gathering and outputting is not sufficient to integrate a judicial exception into a practical application (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)). As such, claims 16-20, 23, 28-30, 33, and 35-37 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment with conventional computer functions. The instant claims recite the following additional elements:
Claim 16 recites receiving, by one or more computing devices, mass spectra data from samples collected from a subject at one or more time points, wherein the one or more biomolecules in the subject have been labeled with 2H; receiving, by the one or more computing devices, biomolecule identification data; receiving, by the one or more computing devices, enrichment rate and level data.
Claim 17 recites providing, by the one or more computing devices, output of the molecular turnover rates of biomolecules in the subject.
Claims 16 and 18 recite performing the judicial exception steps by the one or more computing devices.
Claims 26 and 28 recites a storage device; and a processor communicatively coupled to the storage device and configured to execute application code instructions that are stored in the storage device to cause the system to: receive mass spectra data from samples collected from a subject at one or more time points, wherein biomolecules in the subject have been labeled with 2H; receive biomolecule identification data; receive enrichment rate and level data; and performing the judicial exception steps by the processor.
Claims 33 and 35 recites a non-transitory computer-readable storage device having computer-readable program instructions embodied thereon that when executed by a computer cause the computer to perform a method for determining the turnover rates of biomolecules in a subject, the computer-executable program instructions comprising: computer-executable program instructions to receive mass spectra data from samples collected from a subject at one or more time points, wherein biomolecules in the subject have been labeled with 2H; computer-executable program instructions to receive biomolecule identification data; and judicial exception steps being computer-executable program instructions.
As discussed above, there are no additional limitations to indicate that the claimed computing device, processor, storage device, or computer-stored computer-implemented instructions require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. In addition, the courts have found the limitations for receiving or transmitting data or storing and retrieving information in memory are well-understood, routine and conventional functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Since these are conventional computer functions, the combination of the generic computer components that are found in all computers with conventional computer functions is also conventional. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 16-20, 23, 28-30, 33, and 35-37  are not patent eligible.

Response to Arguments
Applicant's arguments filed 5 October 2022 have been fully considered. While some arguments are persuasive, the arguments do not overcome the outstanding grounds of rejection in view of the new analysis conducted above by the new Examiner on the application. 

10. Applicant asserts that the rejection under 35 U.S.C. 101 is deficient because the claims are not evaluated individually and there has not been a sufficiently clear and specific notice of reasons for ineligibility (pg. 9, para. 2 to pg. 10, para. 1 of Applicant’s Remarks). This argument is persuasive. However, it is noted that the new Examiner has rewritten the rejection of the claims under 35 U.S.C. 101 in order to address that this issue. The above recited rejection now evaluates each claim and it’s limitation to make a determination regarding patent eligibility. Furthermore, the action has not been made final as a result of this change.

11.  Applicant asserts that the Office’s characterization of the steps including the receiving steps as reciting an abstract idea are improper and overly broad (pg. 11, para. 3 to pg. 13, para. 3 of Applicant’s Remarks). This argument is persuasive in part.
Specifically, it is agreed that the steps of receiving data and outputting data do not correspond to an abstract idea. However, the claim does recite steps that fall in at least one of the groupings of types of abstract ideas. The newly recited rejection above sets forth the particular limitations in the claims that recite an abstract idea as well as the reasoning as to why they recite an abstract idea as well as identifying the receiving steps as additional elements in the claims.

12. Applicant asserts that the claimed invention provides at least two improvements to biomolecule turn-over rate determination: 1) heavy water labeling is able to universally label all biosynthesized molecules, and 2) that the claimed steps for determining biomolecule turnover rate address computational and software limitations that the use of heavy water labelling can create to allow for large-scale, high-throughput quantification of biomolecule turnover rates (pg. 14, para. 1 to pg. 15, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d).II sets forth:
The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
MPEP 2106.04(d).III sets forth:
The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.
Regarding Applicant’s assertion of improvement 1), the instant claims do not recite or require performing heavy water labelling. Rather, the claims only require receiving data that corresponds to biomolecules labeled with 2H. However, this is merely a limitation that defines what the data represents and data itself is inherently abstract. As such, the additional elements of the claims do not recite performing heavy water labelling and therefore, the claims do not recite an additional element that provides the asserted improvement, as required in accordance with MPEP 2106.04(d).II and III.
Concerning Applicant’s assertion of improvement 2), Applicant does not provide any explanation or indication of how the claimed steps provide this improvement or how this improvement is reflected in the additional elements recited in the claim and does not lie in merely the judicial exception itself. As discussed above, the additional elements of the claims recite generic computer components for performing the abstract idea and mere data gathering and outputting activity. 

13. Applicant asserts that the Office does not address the features of the claimed heavy water labelling facilitating universal labelling of biosynthesized molecules and the improvements to scale and throughput of biomolecule-turnover-rate determination technology as an inventive concept under Step 2B nor show that they are well-understood, routine and conventional (pg. 15, paras. 2-4 of Applicant’s Remarks). This argument is not persuasive. 
Step 2B of the Alice/Mayo test requires the evaluation of the additional elements of the claims to determine whether or not the provide an inventive concept either individually or in combination (see MPEP 2106.05.I). The instant claims do not recite an additional element of performing heavy water labelling of biosynthesized molecules. Rather, the additional elements merely require receiving data representing biomolecules that have been labeled with 2H. The courts have identified that limitations for receiving or transmitting data or storing and retrieving information in memory are well-understood, routine and conventional functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Regarding the asserted improvements to scale and throughput, Applicant has not provided any indication of how these asserted improvements are provided by the additional elements recited in the claim under Step 2B. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14. Claims 16-20, 23, 26, 28-30, 33, and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Riva et al. (Analytical Biochemistry 2010, 403(1-2), pgs. 1-12; IDS Document) and Busch et al. (Biochimica et Biophysica Acta 2006, 1760(5), pgs. 730-744; IDS Document). This rejection is newly recited.
With respect to claims 16, 23, 26, and 33, De Riva et al. discloses a method for determining fractional protein synthesis from peptides of the same protein that was able to discriminate between MHC isotypes and alleles (abstract). De Riva et al. discloses obtaining raw mass spectra data of peptides obtained from heavy water treated cell lines in a processing software (pg. 3, col. 1, para. 2 to pg. 4, col. 1, para. 2). De Riva et al. then discloses searching the processed files against a human or mouse NCBI database to make peptide identifications in the raw data with Mascot search, which is a computer software and therefore inherently requires a computer device, including a processor and storage medium, to be operated (pg. 4, col. 1, paras. 2-3). De Riva et al. then discloses that each peak was integrated across the same retention time and the measured peak areas are stored in Microsoft excel (pg. 4, col. 1, para. 3). De Riva et al. then discloses determining the fractional abundance of each mass istopomer using MIDA calculations with a software implementation (pg. 4, col. 1, para. 5 to pg. 5, col. 1, para. 1; pg. 8, col. 1, para. 2 to pg. 10, col. 1, para. 1). It is inherent that the software requires a computer device, including a processor and storage medium, to be operated. De Riva et al. discloses that the method is capable of distinguishing protein turnover rates of closely related MHC protein allotypes present in the same cell (pg. 10, col. 1, para. 3).  
Regarding claim 17, De Riva et al. discloses that the analysis of the mass spectral data and determination of fractional abundances of each mass isotopomer is carried out with various software components (pg. 3, col. 1, para. 2 to pg. 5, col. 1, para. 1; pg. 8, col. 1, para. 2 to pg. 10, col. 1, para. 1). It would have been obvious to one of ordinary skill in the art that the obtained results from a software would be output so that the user of the software can receive the results of the software analysis.  
Concerning claims 18, 28 and 35, De Riva et al. discloses smoothing the peaks within the Qualbrowser software to remove any spikes within the peaks (pg. 4, col. 2, para. 3). It is inherent that the software requires a computer device, including a processor and storage medium, to be operated.  
De Riva et al. is silent to fitting the fractional abundance of the one or more isotopomers of 2H labeled biomolecules in the samples to an equation describing labeled biomolecule turnover to determine molecular turnover rates of biomolecules in the subject in claims 16, 26, and 33; determining the biomolecule turnover rates of the one or more labeled biomolecules based on the fractional abundance of the one or more isotopomers comprises applying a unified kinetic model that predicts biomolecule labeling behavior under both constant and time-variable precursor stable isotope enrichment in claims 19, 29, and 36; and wherein the kinetic model comprises a first-order kinetic model of the precursor enrichment in the biological sample to predict the precursor enrichment level in a time-variable enrichment in claims 20, 30, and 37. However, these limitations were known in the art at the time of the invention, as taught by Busch et al.
Pertaining to claims 16, 26 and 33, Busch et al. discloses methods for determining turnover rates of proteins using 2H isotopic labels (abstract). Busch et al. discloses utilizing fractional abundances of isotopomers determined using MIDA calculations from a software to determine fractional synthesis rates using least-squares fitting of the abundances to an equation that relates the fractional abundance to the turnover (pg. 734, col. 1, paras. 1-5). Busch et al. discloses that the samples analyzed include samples obtained from multiple time points from a subject being administered heavy water over a period of time (pg. 731, col. 2, para. 5 to pg. 732, col. 1, para. 2). 
As to claims 19-20, 29-30, and 36-37, Busch et al. discloses that the function is a first-order unified kinetic model that is time dependent (pg. 734, col. 1, paras. 1-5).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Busch et al. discloses a method of determining protein turnover rates based on the determination of fractional abundances of isotopomers based on mass spectra data regarding incorporation of 2H into protein nonessential amino acids (abstract). De Riva et al. discloses a method for determining fractional abundances of proteins based on incorporation of 2H into peptides (see above). De Riva et al. further discloses that their method for determining fractional abundances greatly improves analytical specificity compared with the analysis of 2H incorporation into protein-derived nonessential amino acids. Therefore, one of ordinary skill in the art would have been motivated to substitute the method for determining fractional abundances in proteins taught by De Riva et al. in the method of determining protein turnover rates taught by Busch et al., in order to improve the analytical specificity of the fractional abundance determinations in the method of Busch et al. Furthermore, one of ordinary skill in the art would predict that the method taught by De Riva et al. could be readily added to the method of Busch et al. with a reasonable expectation of success because De Riva et al. determines the fractional abundances used in the protein turnover calculations taught by Busch et al. with greater specificity because of the type of mass spectral data obtained using the same calculation method. The invention is therefore prima facie obvious.

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/            Primary Examiner, Art Unit 1672